Citation Nr: 1227487	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lower back disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July 26, 2005, to September 16, 2005, and served on active duty from October 2005 to September 2007, with service in Iraq from March 27, 2006, to July 18, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the above claims.  The June 2008 rating decision also denied service connection for bilateral hearing loss, but as the Veteran did not file a formal appeal on this issue, it is not before the Board.  See 38 C.F.R. § 20.202; see also 38 U.S.C.A. § 7105(d)(3)-(5). 


FINDINGS OF FACT

1.  The Veteran's tinnitus was incurred in, or caused by, his military service. 

2.  The Veteran's lower back disorder, to include low back strain, was incurred in, or caused by, his military service. 

3.  The Veteran's right knee disorder, to include bursitis and tendonitis, was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for lower back disorder, to include low back strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for right knee disorder, to include bursitis and tendonitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for tinnitus; a lower back disorder, to include low back strain; and right knee disorder, to include bursitis and tendonitis.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from a lower back disorder, right knee disorder, and tinnitus, and that he began having symptoms of these disorders during his period of active service such that service connection is warranted.  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  



The second and third elements can be also established through a demonstration of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The nexus requirement for continuity of symptomatology is not equivalent to the nexus requirement for service connection, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  However, as any present disability is not necessarily related to any continuous symptomatology, competent lay or medical evidence must show a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  A lay witness is competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Specifically, the Veteran is competent to report symptoms of pain and symptoms of ringing of the ears.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider facial plausibility, internal consistency, consistency with the other evidence of record, the demeanor of the witness if oral testimony is given, self-interest, and possible bias.  Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006))); Pond v. West, 12 Vet. App. 341, 345-47 (1999); Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington, 19 Vet. App. at 366-67; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.



A valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Here, a January 2008 VA treatment record and the Veteran's May 2008 VA audiological examination report both show a diagnosis of tinnitus.  The January 2008 VA treatment record also shows that the Veteran is currently diagnosed with back muscle strain as he had "tight paravertebral lumbar muscles bilaterally" on examination.  In May 2008, the VA examiner noted that the Veteran received regular chiropractic treatment for ongoing back pain and diagnosed the Veteran with musculoligamentous lower back pain.

With regard to the right knee, examination in January 2008 showed that the Veteran's right knee was "completely normal."  However, at the May 2008 VA examination, the examiner found some fluid in the right pes anserine as compared to the left, as well as mild crepitation.  The Veteran reported exacerbation of pain following heavy physical activity lasting four to five days.  Accordingly, the examiner diagnosed "intermittent pes anserine bursitis and patellar tendonitis," occurring with prolonged heavy physical activity.

The evidence clearly shows a current diagnosis of tinnitus.  Resolving all doubt in favor of the Veteran, medical evidence also shows current diagnoses of lower back strain and intermittent bursitis and tendonitis of the right knee.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Although the VA examiner only diagnosed the Veteran with pain, his treating VA physician diagnosed lower back strain due to tightness in his paravertebral muscles upon examination such that the record shows an diagnosed underlying condition that is the cause of the Veteran's pain.  See Sanchez-Benitez, 13 Vet. App. at 285.  Furthermore, even though the manifestations of the Veteran's right knee disorder are intermittent and occur only with prolonged heavy physical activity, a current right knee disability during the appellate period is nevertheless shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

Furthermore, the medical and lay evidence of record shows that the Veteran's currently diagnosed tinnitus, lower back strain, and intermittent bursitis and tendonitis of the right knee were noted in service and have been symptomatic since service.  Service treatment records dated July 2006 through July 2007 show complaints of and treatment for lower back pain.  Specifically, a service treatment record dated March 2007 shows a diagnosis of back strain at L1-L3 and T11-T12.  The Veteran reported back pain due to constantly wearing body armor and carrying a machine gun and was put on a limited duty profile that forbid the wearing body armor for 30 days.  Private treatment records dated September 2007 also show treatment for back symptoms that reportedly began in July 2006 in Iraq.  

In his October 2007 claim and in a December 2008 statement, the Veteran asserted that the onset of his symptoms of tinnitus, lower back pain, and knee pain and locking occurred sometime during 2006, which is during his period of active service.  See also May 2008 report of contact (indicating that the Veteran's statements on his October 2007 claim are with regard to his right knee, and not, as indicated by mistake, his left knee).  Similarly, at his May 2008 VA audiological examination, the Veteran could not identify a specific incident of traumatic noise, but stated that symptoms of tinnitus began approximately two years prior due to regular exposure to the type of traumatic noise typical in a combat zone, i.e. explosions and gunfire.  The Veteran's DD-214 and citation history establish combat service.  At the May 2008 VA general medical examination, the Veteran also reported ongoing symptoms of knee pain, stiffness, and locking since service.  Lastly, he also reported symptoms of back pain beginning in June 2006 after he felt something "snap" after lifting a 50 caliber machine gun into the back of a Humvee.  



The Veteran is competent to testify to his symptoms of back pain; right knee pain, stiffness, and locking; and his symptoms of ringing in the ears.  See Washington, 19 Vet. App. at 368; Charles, 16 Vet. App at 374.  Furthermore, as the Veteran has consistently reported his symptoms and the date of onset of those symptoms throughout the record, and the specific details of his reported back pain in service are wholly corroborated by his service treatment records, the Board finds that his statements regarding his symptoms of back pain, as well as right knee pain and tinnitus, are credible.  See Gardin, 613 F.3d at 1379-1380. 

Additionally, as noted above, the Veteran is shown to have engaged in combat with the enemy such that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, there is no evidence of treatment for ringing of the ears or knee pain in service, but the Veteran has alleged symptoms of tinnitus beginning in service due to regular exposure to noise from gunfire and explosions, as well as knee pain, stiffness, and locking due to the constant wearing of body armor while on patrol.  These occurrences are consistent with the circumstances of his combat service in Iraq.  His account of suffering an acute back injury while loading a machine gun onto a Humvee and of suffering from chronic back pain due to the need for constant body armor is also consistent with his circumstances of service, as well as, as discussed above, his service treatment records. 

Therefore, as medical records note complaints of, treatment for, and a diagnosis of lower back strain in service and after service; the Veteran's competent and credible statements establish the existence of symptoms of a tinnitus, a lower back disorder, and a right knee disorder beginning in service and continuing since service; and the Veteran's allegations of exposure to traumatic noise, need for constant body armor, and acute injury while loading a Humvee are consistent with the circumstances of his combat service in Iraq, the Board finds that symptoms of tinnitus, a lower back disorder, and a right knee disorder, incurred as a result of the circumstances of the Veteran's service, were noted in service and have continued since his discharge from active service.  See Savage, 10 Vet. App. at 496 (1997) (holding that a finding that a condition was noted in service does require written documentation).

Additionally, given the very short period of time that elapsed between the onset of symptoms in service, discharge from service, and the Veteran's current diagnoses of tinnitus, lower back strain, and intermittent bursitis and tendonitis of the right knee, the evidence shows that the Veteran's continuous symptoms of ringing in the ears, lower back pain, and right knee pain, all noted in service, are linked to his current diagnoses.  There is no evidence of record showing any intervening injuries or any other probative evidence against the Veteran's claim.  Although the May 2008 VA audiological examiner was unable to give an opinion regarding the etiology of the Veteran's tinnitus due to a lack of specific reported date of onset and normal hearing thresholds, inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service or service-connected disability.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that speculative medical opinions are inadequate for rating purposes); see also Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009) (where the medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support for service connection). 

Therefore, in weighing the probative value of the evidence of record showing a current diagnosis of tinnitus, lower back strain, and bursitis and tendonitis of the right knee; onset of those symptoms in service as a result of events consistent with the Veteran's character of service; and continuous symptoms of ringing of the ears, lower back pain, and right knee pain since service, service connection for tinnitus, low back strain, and intermittent bursitis and tendonitis of the right knee is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. 

App. at 496-497.  In weighing the evidence of record, any doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for tinnitus is granted.

Service connection for lower back disorder, to include low back strain, is granted.

Service connection for right knee disorder, to include bursitis and tendonitis, is granted.




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


